DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-19 and 21-52 are pending.
Claims 1-19 and 21-52 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 August 2022 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119e as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/430,032, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Priority for claims 1-19 and 21-52 is given the benefit of U.S. Provisional Application No. 61/475,632, filed 14 April 2011. Priority for claims 1-19 and 21-52 is not given the benefit of U.S. Provisional Application No. 61/430,032 because the provisional application does not describe the determination of cutoff values as recited in independent claims 1, 32, 36, or the recited fetal fraction Pf determination in claim 45 or sequencing reactions as in claim 14.
Claim Interpretation
Claims 5, 14, 15, 16, 17, 50 and 51 are interpreted as reciting a method of considering data of sequencing reactions and digital PCT reactions, respectively, and to not recite a step of performing those reactions.
Claim 18 is interpreted as reciting a method of considering data derived from samples that are plasma, serum, or whole blood from a pregnant woman and to not recite a step of assaying the sample.
Although a step of performing digital PCR reactions is not in the claimed subject matter, the following references are cited to show the conventionality of digital PCR reactions in the prior art:
Lun et al. Clinical Chemistry vol. 543, pages 1664-1672 (2008) cited in the Information Disclosure Statement received 13 May 2019)
Lo et al. Proceedings of the National Academy of Sciences USA vol. 104, pages 13116-13121 (2007) cited in the Information Disclosure Statement received 13 May 2019)
Pohl et al. Expert Reviews in Molecular Diagnostics vol. 4, pages 41-47 (2004) cited in the Information Disclosure Statement received 13 May 2019).
Although a step of performing sequencing reactions is not in the claimed subject matter, the following references are cited to show the conventionality of sequencing reactions in the prior art:
Fan et al. Proceedings of the National Academy of Sciences USA vol. 105, pages 16266-16271 (2008) cited in the Information Disclosure Statement received 13 May 2019)
	Chiu et al. Proceedings of the National Academy of Sciences USA vol. 105, pages 20548-20463 (2008) cited in the Information Disclosure Statement received 13 May 2019)
	Shendure et al. Nature Biotechnology vol. 26, pages 1135-1145 (2008).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 21-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Following the flowchart in MPEP 2106:
Step 2A Prong one
Independent claim 1 recites a computer-mediated process of analyzing quantitative data of a first amount of a mutant allele and a second amount of a normal allele of reactions of nucleic acid data from cell free nucleic acids from a pregnant female which is heterozygous for a mutant and has a normal allele at a locus on the X chromosome and is bearing a male fetus for amounts of a mutant allele and a normal allele of a locus on the X chromosome, analyzing fetal fraction data, calculating cutoff values for the mutant and normal allele to determine whether the fetus has inherited the mutant or normal allele which, but for the limitation of using a generic computer, recites the mental process and mathematical concept groupings of abstract ideas.
Independent claim 32 recites a computer-mediated process of analyzing quantitative data of a first amount of a mutant allele and a second amount of a normal allele of reactions of nucleic acid data from cell free nucleic acids from a pregnant female which is homozygous for an allele at a locus on the X chromosome and has a mutation of an amplification of the allele on a mutant X chromosome and is bearing a male fetus for amounts of an additional junction created by additional copies of the allele and amounts of a normal junction on the X chromosomes, analyzing fetal fraction data, calculating cutoff values for the mutant X chromosome and normal X chromosome to determine whether the fetus has inherited the mutant or normal X chromosome which, but for the limitation of using a generic computer, recites the mental process and mathematical concept groupings of abstract ideas.
Independent claim 36 recites a computer-mediated process of analyzing quantitative data of a first amount of a mutant allele and a second amount of a normal allele of reactions of nucleic acid data from cell free nucleic acids from a pregnant female which is heterozygous for a mutation and has a normal allele at a locus on the X chromosome wherein the mutation is a deletion or an amplification of a target region and is bearing a male fetus for amounts of the target region and an X chromosome reference region, analyzing fetal fraction data, calculating cutoff values for the mutation and the normal allele to determine whether the fetus has inherited the mutation or the normal allele which, but for the limitation of using a generic computer, recites the mental process and mathematical concept groupings of abstract ideas.
Independent claim 45 recites a computer-mediated process of analyzing quantitative data of a first amount of a mutant allele and a second amount of a normal allele of reactions of nucleic acid data from cell-free nucleic acids from a pregnant female that is homozygous at an allele and the fetus is either heterozygous or hemizygous, calculating concentrations of first and second alleles, and calculating the fetal fraction which, but for the limitation of using a generic computer, recites the mental process and mathematical concept groupings of abstract ideas.
Dependent claim 2 further recites a mental process of comparing a parameter to both first and second cutoff values. Dependent claim 3 further recites a mental process of determining either disease state, non-disease state, or non-classifiable state. Dependent claim 4 further recites a mental process and mathematical concept of determining the fetal fraction by a correction using an expected statistical distribution of molecules. Dependent claim 5 further recites a mental process and mathematical concept of using a Poisson-corrected concentration of fetal fraction. Dependent claim 6 further recites a mental process of considering data of a second allele on chromosome Y. Dependent claim 7 further recites a mental process of considering data of a first allele on chromosome X. Dependent claim 8 further recites a mental process of considering data of a paternally-inherited allele. Dependent claim 9 further recites a mental process of considering data of a methylation marker. Dependent claim 10 further recites a mental process and a mathematical concept of calculating fetal fraction by the recited formula. Dependent claim 11 further recites a mental process and mathematical concept of determining the cutoff values using a sequential probability ratio test. Dependent claim 12 further recites a mental process of considering data of an allele in the same haplotype as the mutant allele with a probability of recombination of less than 1%. Dependent claim 13 further recites a mental process of considering data of an allele in the same haplotype as the normal allele with a probability of recombination of less than 1%. Dependent claim 14 further recites a mental process of considering data of sequencing reactions, optical analysis, hybridization, or nanopore sequencing. Dependent claim 15 further recites a mental process of considering data of an amplification reaction. Dependent claim 16 further recites a mental process of considering data of polymerase chain reactions. Dependent claim 17 further recites a mental process of considering data of less than one template per reaction and a Poisson distribution for determining the fetal fraction. Dependent claim 18 further recites a mental process of considering data of samples of plasma, serum, or whole blood. Dependent claim 19 further recites a mental process of considering data of whether a fetus has inherited a mutant or normal allele. Dependent claim 21 further recites a mental process of determining whether the fetus has inherited the mutant allele. Dependent claim 22 further recites a mental process of considering X-linked mutations related to a recited group of diseases. Dependent claims 23, 34, and 43 further recite a mental process of considering data of an X-linked mutation related to hemophilia. Dependent claim 24 further recites a mental process of considering data where the first amount is less than 1160. Dependent claim 25 further recites a mental process of considering an additional set of data. Dependent claim 26 further recites a mental process of considering data of less than or equal to 13,770 reactions. Dependent claim 27 further recites a mental process of considering data of a first and second cutoff values based on the total number of reactions and updating the cutoff values. Dependent claim 28 further recites a mental process and mathematical concept of updating the cutoff values using a sequential probability ratio test. Dependent claim 29 further recites a mental process of determining a probability of accuracy determined by how much the parameter exceeds the cutoff values. Dependent claims 30, 35, 44, and 49 recite a mental process of providing instructions to cause the reactions to be performed. Dependent claim 33 further recites a mental process of considering data of a fetus with a mutant X chromosome. Dependent claims 37 and 38 further recite a mental process of considering data of ratios of amounts. Dependent claims 39 and 40 further recite a mental process and mathematical concept of using the recites formulas to determine the cutoffs based on the fetal fraction. Dependent claim 41 further recites a mental process of correcting a fetal fraction with an expected statistical distribution of molecules in reactions. Dependent claim 42 further recites a mental process of analyzing data of a fetus that has inherited the mutation. Dependent claim 46 further recites a mental process and mathematical concept of determining the fetal fraction by the recited formula. Dependent claim 47 further recites a mental process and mathematical concept of determining a statistical distribution of alleles using Poisson corrected concentrations as recited. Dependent claim 48 further recites a mental process of determining cutoff values for inheriting alleles. Dependent claim 50 further recites a mental process of considering data derived from sequencing reactions. Dependent claim 51 further recites a mental process of considering data of digital PCR reactions. Dependent claim 52 excludes a step of performing an amniocentesis procedure.
Step 2A Prong two
This judicial exception is not integrated into a practical application because the additional element of computers, programs stored on computer readable media, and inputting data to computers in claims 1, 32, 36, and 45 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of outputting data in claims 19, 30, 35, 44, and 49 is an extra solution limitation that does not integrate the recited judicial exception into a practical application. The additional element in claim 45 of aligning sequences to a reference genome is too complex to be practical to perform in a human mind and is therefore not a mental process. However the step of aligning in claim 45 is a data gathering step that is used in subsequent mental process and mathematical concept step and does not integrate the recited judicial exception into a practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of computers, programs stored on computer readable media, and inputting data to computers in claims 1, 32, 36, and 45 and the additional element of outputting data in claims 19, 30, 35, 44, and 49 are conventional computer components and processes.
Regarding conventionality of computer components and computer processes, the MPEP states at 2106.05(b):
2106.05(b)    Particular Machine [R-10.2019]
When determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine. "The machine-or-transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010).
It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id.
All claims must be evaluated for eligibility using the two-part test from Alice/Mayo. If a claim passes the Alice/Mayo test (i.e., is not directed to an exception at Step 2A, or amounts to significantly more than any recited exception in Step 2B), then the claim is eligible even if it fails the machine-or-transformation test ("M-or-T test"). Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010) (explaining that a claim may be eligible even if it does not satisfy the M-or-T test); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016) ("[T]here is nothing that requires a method ‘be tied to a machine or transform an article’ to be patentable"). And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an 'inventive concept.'").
Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether an element (or combination of elements) is a particular machine. For information on the definition of the term "machine," see MPEP § 2106.03.
When determining whether a machine recited in a claim provides significantly more, the following factors are relevant.
I.    THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)
II.    WHETHER THE MACHINE OR APPARATUS IMPLEMENTS THE STEPS OF THE METHOD
Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").
III.    WHETHER ITS INVOLVEMENT IS EXTRA-SOLUTION ACTIVITY OR A FIELD-OF-USE
Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively.

The MPEP further discusses conventional computer processes at 2106.05(d)II:

	II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).

The additional element in claim 45 of aligning sequences to a reference genome is conventional. Evidence for the conventionality of aligning sequences to a reference genome is shown in Flicek et al. (Nature Methods Supplement Vol. 6, pages S6-S12 (2009)). Flicek et al. reviews alignment procedures and shows alignment to a reference genome on pages S6-S9.
Applicant's arguments filed 01 August 2022 have been fully considered but they are not persuasive. 
The applicants state independent claims 36 and 45 do not recite a mathematical concept. The argument is not persuasive because the MPEP at 2106.04(a)(2)(I)(A) states:
A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols
and the limitation in claim 36 of calculating cutoff values that are dependent on a percentage of Pf is a mathematical concept of a relationship between a cutoff value and a percentage of Pf. The applicants do not discuss the mathematical concept in independent claims 1 and 32.
	Regarding independent claim 45 the applicants state the claims recites an alignment step that is not an abstract idea, which is also stated in the above rejection.
	The applicants state the claimed subject matter requires an improvement to cell-free DNA technology, and point to claim 26 limited to an upper limit of 13,770 reactions. The applicants point to the limitation of using SPRT which minimizes the number of unnecessary reactions that are considered. The applicants point to prior art the uses a larger number of reactions to measure trisomy 21. Fan et al. (PLoS ONE  vol. 5, article e10439 (cited in the Information Disclosure Statement received 13 May 2019) shows in Figure 4 the required numbers of sequence reads to determine fetal aneuploidy related to fetal fraction in a sample. Fan et al. suggests that at a fetal fraction of 0.5 about 105 (or 10,000) sequence reads are needed to detect fetal aneuploidy. This is roughly equivalent to the limit of 13,770 reactions of claim 26. The applicants further state that higher levels of sequence reads are needed to detect a mutation than are needed to detect a chromosomal aneuploidy. The Office is not currently persuaded that the instant claims require limitations that allow for a reduction in the number of sequence reads needed to detect a male fetal X-linked mutation. Regarding this argument, the applicants may wish to provide further evidence linking specific claim limitations to a reduced requirement for the number of sequence reads required to detect male fetal X-linked mutations in all embodiments of the claimed subject matter. The applicants further make a related argument that the claimed subject matter requires higher accuracy than the prior art, or alternatively achieves prior art accuracy with fewer sequence reactions. The argument is not currently persuasive for the same reasons discussed above and further evidence of the assertions of higher accuracy allowing for reduced levels of sequence reactions which thereby improves the technology of PCR or sequencing of maternal samples is requested.
	The applicants state that the claimed subject matter avoids the necessity of performing invasive testing of fetal mutations. Without commenting on what prudent clinical practice would be subsequent to performing the claimed subject matter, the decision to pursue invasive testing is outside the scope of the claimed invention and the claimed invention does not directly improve clinical practices undertake after performing the claimed invention. Regarding improvement to technology directly linked to the claimed invention such as collection of maternal blood samples or performing PCR or sequencing, the arguments concerning an improvement in the amount of sequence reads required would be persuasive if sufficient evidence was provided, as discussed in the previous paragraph. The applicants point to the McRo decision for support for their position that an improvement to technology need not be recited in a claim. The McRo decision had different facts that do not align with the arguments discussed above and is not sufficient to establish that the instant claims require an improvement to any technology.
	Regarding conventionality at USPTO step 2B, the applicants point to limitations within the recited abstract idea instead of additional elements. Therefore the argument is not persuasive. The MPEP makes clear at 2106.05(B)(II) that at step 2B an inventive concept must be present in additional elements:
Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631